Citation Nr: 1716801	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in remission.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to July 1992.  He had service in Southwest Asia from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2016, which vacated a November 2015 Board decision and remanded the case for additional development.  The issue initially arose from an August 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required for an adequate determination in this case.  In its November 2016 memorandum decision, the Court found the prior determination failed to explain adequately having assigned less probative value to the private medical evidence of record, did not consider and analyze all of the pertinent evidence of record, and did not consider the appropriateness of staged ratings.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (§ 4.130 requires that symptoms have caused occupational and social impairment in most of the referenced areas).  The Court has also recently differentiated the symptom of suicidal ideation from the risk of self-harm or persistent danger in evaluating mental disorders under 38 C.F.R. § 4.130.  Bankhead v. Shulkin, No. 15-2404 (Vet. App. Mar. 27, 2017).
As VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim [38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016)], the Board finds the Veteran should be afforded another VA examination.  Prior to the evaluation, up-to-date VA treatment records should be obtained.  The case is thus REMANDED for the following action: 

1.  Obtain relevant VA medical records.  

2.  Schedule the Veteran for a VA mental disorders examination to include: 

a) An opinion as to the current nature and extent of the Veteran's service-connected PTSD with alcohol abuse in remission.  The examiner must, to the extent possible, record all manifest symptoms and impairments associated with the disability.  All examinations, tests, and studies must be conducted.  

b) An opinion as to the extent of the Veteran's service-connected PTSD with alcohol abuse in remission since February 2010.  This opinion should include a discussion reconciling, to the extent possible, any inconsistencies in the VA and non-VA treatment records and medical opinions of record.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

